Exhibit 99.06 Southern Company Kilowatt-Hour Sales (In Millions of KWHs) Three Months Ended March Weather Adjusted As Reported (See Notes) 2010 2009 Change Change Kilowatt-Hour Sales- Total Sales 48,459 43,935 10.3% Total Retail Sales- 39,771 36,043 10.3% 2.6% Residential 15,129 12,544 20.6% 1.6% Commercial 12,752 12,337 3.4% -0.3% Industrial 11,650 10,921 6.7% 6.9% Other 240 241 -0.5% -1.0% Total Wholesale Sales 8,688 7,892 10.1% N/A Notes -Certain prior year data has been reclassified to conform with current year presentation. -Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-Q.
